Tom Glaze, Judge, concurring. I concur. The majority appears to authorize rehearing or reconsideration procedures — a practice we specifically stated was not provided for in our Workers’ Compensation Law. See Cooper Industrial Products v. Meadows, 5 Ark. App. 205, 208, 634 S.W.2d 400, 402 (1982). In fact, this Court in Walker v. J & J Pest Control, 270 Ark. 941, 606 S.W.2d 597 (Ark. App. 1980), permitted a motion for a rehearing, and I thought in Meadows we clearly decided that we were wrong in doing so. See Meadows, supra, at 208, 634 S. W.2d at 402, n.2. Although I might agree a law should be enacted to allow for rehearing petitions, I question our authority to provide for such a procedure by judicial edict. In my opinion, the only procedure to reopen a case is set forth in Ark. Stat. Ann. § 81-1326 (Repl. 1976), viz., a party must show (1) a change of physical condition or (2) that an erroneous wage rate was implemented.